DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2018 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 8, 9, 10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodling (3,871,303) in view of Mollet (2011/0226152). Woodling discloses a cable transportation system comprising: two end stations wherein an advancing path having a designated length extends between the two end stations; a hauling cable (44) looped into a closed ring and having a forward branch and a return branch (see figure 7) which extend between the two end stations; a vehicle (2) configured to be: alternately advanced between the two end stations, and selectively and alternately clamped (see col. 1, lines 49-55) to: the forward branch of the hauling cable at one of the two end stations, and the return branch of the hauling cable at the other of the two end stations; and a drive member (see col. 1, lines 60-67) configured to: advance the hauling cable along the advancing path. Woodling discloses the system and stations set forth above, but does not disclose stopping at the two end stations. Howver, Mollet does disclose stopping at two end stations (see para. 17). At the time of .
Allowable Subject Matter
Claims 3, 4, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/Jason C Smith/               Primary Examiner, Art Unit 3617